                                                                              UNITED STATES DISTRICT COUHT
                                                                               ALBUQUERQUE, NEW MEXICO

                                                                                       FEB   t   12020

                          IN THE LINITED STATES DISTzuCT COURT                     MITCHELI- R. ELFERS
                                                                                         CLERK
                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,

                Plaintiff,                               CRIMINALNO.
                                                                          '/.X'
        vs.                                              Count 1: 18 U.S.C 1513(a)(1)(B):
                                                         Obstruction of Justice by Retaliating
 DASTTAWN ROBERTSON,                                     Against a Witness, Victim or Informant;

                Defendant.                               Cotrnt 2: 18 U.S.C. $ 924(c): Possessing
                                                         and Discharging a Firearm in Furtherance
                                                         of a Crime of Violence;

                                                         Count 3: 18 U.S.C. $$ 922(gX1) artd924:
                                                         Felon in Possession of a Firearm and
                                                         Ammunition.

                             SUPERSEDING INDICTMENT
The Grand Jury charges:

                                             Count   1



       On or about September 12,2017, in Bernalillo County, in the District of New Mexico, the

defendant, DASHAWN ROBERTSON, did attempt to kill D.S. with the intent to retaliate

against D.S. for providing to a law enforcement officer information relating to the commission     of

a Federal offense.


        In violation 18 U.S.C. $ 1513(a)(1)(B).

                                             Count 2

       On or about September 12,2017, in Bernalillo County, in the District of New Mexico, the

defendant, DASHAWN ROBERTSON, in furtherance of a crime of violence for which the

defendant may be prosecuted in a court of the United States, specifically, obstruction ofjustice
by retaliating against a witness, victim or informant with violence as charged in Count 1 of this

indictment, knowingly possessed and discharged a firearm.

       In violation of 18 U.S.C. $ 92a(c).

                                                    Count 3

       On or about September 12,2017, in Bernalillo County, in the District of New Mexico, the

defendant,   DASHAWN ROBERTSON, knowing that he had been convicted of at least                      one

felony crime punishable by imprisonment for a term exceeding one year, specifically:

       (1)       possession of a controlled substance (two counts),

       (2)       trafficking of   a   controlled substance (possession with intent to distribute), and

       (3)       trafficking of a controlled substance (by manufacture),

knowingly possessed a firearm and ammunition in and affecting commerce.

       ln violation of 18 U.S.C. $$ 922(g)(l) and924.

                                                              A TRUE BILL:




                                                              lsl
                                                              FOREPERSON OF THE GRAND JURY

             United States Attorney
